     Case 1:18-cv-01886-CRC Document 15 Filed 03/28/19 Page 1 of 13



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


  PEOPLE FOR THE ETHICAL TREATMENT
  OF ANIMALS, INC., et al.,

                          Plaintiffs,

                          v.                         Civil Action No.: 18-1886 (CRC)

  U.S. DEPARTMENT OF AGRICULTURE, et
  al.,

                         Defendants.


                                            ANSWER

       Defendants, by and through counsel, hereby respond to Plaintiffs’ Complaint as

follows:

                                        RESPONSES

       Defendants respond to the separately numbered paragraphs and prayer for relief

contained in the Complaint below. To the extent that any allegation is not admitted herein,

it is denied. Moreover, to the extent that the Complaint refers to or quotes from external

documents, statutes, or other sources, Defendants may refer to such materials for their

accurate and complete contents; however, Defendants’ references are not intended to be,

and should not be construed to be, an admission that the cited materials: (a) are correctly

cited or quoted by Plaintiffs; (b) are relevant to this, or any other, action; or (c) are

admissible in this, or any other, action.

       Defendants answer as follows:

       1.      This paragraph contains Plaintiffs’ characterization of this action, not

allegations of fact, to which no response is required. To the extent a response is deemed
     Case 1:18-cv-01886-CRC Document 15 Filed 03/28/19 Page 2 of 13



required, Defendants deny.

        2.      This paragraph contains Plaintiffs’ characterization of this action and

conclusions of law, not allegations of fact, to which no response is required. To the extent

a response is deemed required, Defendants deny.

        3.      This paragraph contains conclusions of law, not allegations of fact, to which

no response is required. To the extent a response is deemed required, Defendants deny.

JURISDICTION AND VENUE1

        4.      This paragraph contains conclusions of law, not allegations of fact, to which

no response is required. To the extent a response is deemed necessary, Defendants admit

that this Court has subject matter jurisdiction under the Freedom of Information Act

(“FOIA”), as limited by the relief available under FOIA.

        5.      This paragraph contains conclusions of law, not allegations of fact, to which

no response is required. To the extent a response is deemed necessary, Defendants admit

that venue is proper in this District.

PARTIES

        6.      Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph.

        7.      Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this paragraph.

        8.      Defendants admit the United States Department of Agriculture, an



1 For ease of reference, Defendants refer to Plaintiffs’ headings and titles, but to the extent
those headings and titles could be construed to contain factual allegations, those allegations
are denied.
                                              2
     Case 1:18-cv-01886-CRC Document 15 Filed 03/28/19 Page 3 of 13



executive agency of the United States, is subject to FOIA, and is located at 1400

Independence Ave. SW, Washington, DC, 20250.                The second sentence contains

conclusions of law, not allegations of fact, to which no response is required. To the extent

a response is deemed necessary, Defendants deny.

        9.     Defendant admits that the Animal and Plant Health Inspection Service

(“APHIS”) is an agency within the United States Department of Agriculture, an executive

agency of the United States, and is subject to FOIA. Admitted that APHIS administers

the Animal Welfare Act (“AWA”) and has offices located at 4700 River Rd., in Riverdale,

MD, 20737. The second sentence contains conclusions of law, not allegations of fact, to

which no response is required. To the extent a response is deemed necessary, Defendants

deny.

STATUTORY AND REGULATORY FRAMEWORK

        10. – 22. These paragraphs contain conclusions of law and Plaintiffs’

characterization of statutes and regulations, not allegations of fact, to which no response is

required. By way of further answer, Defendants respectfully refer the Court to the cited

authorities for a full and accurate statement of their contents.

STATEMENT OF FACTS
Background

        23. – 26. These paragraphs contain conclusions of law and Plaintiffs’

characterization of statutes and regulations, not allegations of fact, to which no response is

required. By way of further answer, Defendants respectfully refer the Court to the cited

authorities for a full and accurate statement of their contents.

        27.    Admit.

                                              3
     Case 1:18-cv-01886-CRC Document 15 Filed 03/28/19 Page 4 of 13



       28.     This paragraph contains Plaintiffs’ characterization of an Office of

Inspector General audit, not allegations of fact, to which no response is required. By way

of further answer, Defendants respectfully refer the Court to the referenced document for

a full and accurate statement of its contents.

       29.     This paragraph contains Plaintiffs’ characterization of an Office of

Inspector General audit, not allegations of fact, to which no response is required. By way

of further answer, Defendants respectfully refer the Court to the referenced document for

a full and accurate statement of its contents.

       30.     This paragraph contains Plaintiffs’ characterization of an Office of

Inspector General audit, not allegations of fact, to which no response is required. By way

of further answer, Defendants respectfully refer the Court to the referenced document for

a full and accurate statement of its contents.

       31.     Defendants admit the number of enforcement actions but deny all other

allegations included in this paragraph.

       32.     Defendants admit the number of enforcement actions but deny all other

allegations included in this paragraph.

       33.     Defendants admit that they used to post records on enforcement actions on

the Internet and that on February 3, 2017, they removed such records to further consider

personal information protected by the Privacy Act, FOIA, and Department of Justice

guidance, and that they advised those seeking this information to submit FOIA requests to

the agency. Defendants deny all other factual allegations contained in this paragraph.

       34.     Admit.


                                                 4
     Case 1:18-cv-01886-CRC Document 15 Filed 03/28/19 Page 5 of 13



          35.   Deny.

PROCEDURAL HISTORY
Defendants’ Constructive Denial of Plaintiffs’ FOIA Requests

Ms. Winders’ February 3, 2017, Expedited FOIA Request for Records Related to the
Defendants Removal AWA Enforcement Records from Defendants’ Website

          36.   Defendants admit that on February 3, 2017, Ms. Winders submitted a FOIA

request to Defendants, requesting expedited processing, seeking all records related to the

USDA’s decision to remove documents posted on the Animal and Plant Health Inspection

Service website involving the Horse Protection Act and Animal Welfare Act. By way of

further answer, Defendants respectfully refer the Court to the FOIA request for a full and

accurate statement of its contents. All other allegations contained in this paragraph are

denied.

          37.   Defendants admit that on February 6, 2017, APHIS acknowledged receipt

of the FOIA request and assigned it case number 2017-APHIS-02080-F.             All other

allegations contained in this paragraph are denied.

          38.   Admit.

          39.   Admit.

          40.   Deny.

PETA’s December 2, 2016, FOIA Request for AWA Enforcement Actions

          41.   Defendants admit that they received a FOIA request from PETA dated

December 2, 2016. By way of further answer, Defendants respectfully refer the Court to

the FOIA request for a full and accurate statement of its contents. All other allegations

contained in this paragraph are denied.


                                             5
     Case 1:18-cv-01886-CRC Document 15 Filed 03/28/19 Page 6 of 13



       42.     Admit.

       43.     Deny. By way of further answer, Defendants aver that APHIS issued a

response to this request on July 13, 2018, consisting of 422 pages of responsive records.

PETA’s December 9, 2016, FOIA Request for AWA Enforcement Actions

       44.     Defendants admit that they received a FOIA request from PETA dated

December 9, 2016. By way of further answer, Defendants respectfully refer the Court to

the FOIA request for a full and accurate statement of its contents. All other allegations

contained in this paragraph are denied.

       45.     Admit.

       46.     Deny. By way of further answer, Defendants aver that APHIS issued a

response to this request on July 13, 2018, consisting of 16 pages of responsive records.

PETA’s First February 10, 2017, FOIA Request for AWA Enforcement Actions

       47.     Defendants admit that they received a FOIA request from PETA dated

February 10, 2017. By way of further answer, Defendants respectfully refer the Court to

the FOIA request for a full and accurate statement of its contents. All other allegations

contained in this paragraph are denied.

       48.     Admit.

       49.     Deny. By way of further answer, Defendants aver that APHIS issued a

response to this request on July 13, 2018, which referred the only responsive records

located to the Departmental FOIA Officer for separate processing because the records

originated outside of APHIS.




                                            6
     Case 1:18-cv-01886-CRC Document 15 Filed 03/28/19 Page 7 of 13



PETA’s Second February 10, 2017, FOIA Request for AWA Enforcement Actions

       50.     Defendants admit that they received a FOIA request from PETA dated

February 10, 2017. By way of further answer, Defendants respectfully refer the Court to

the FOIA request for a full and accurate statement of its contents. All other allegations

contained in this paragraph are denied.

       51.     Admit.

       52.     Deny. By way of further answer, Defendants aver that APHIS issued a

response to this request on July 13, 2018, consisting of 26 pages of responsive records.

PETA’s March 24, 2017, FOIA Request for AWA Enforcement Actions

       53.     Defendants admit that they received a FOIA request from PETA dated

March 24, 2017. By way of further answer, Defendants respectfully refer the Court to the

FOIA request for a full and accurate statement of its contents. All other allegations

contained in this paragraph are denied.

       54.     Admit.

       55.     Deny. By way of further answer, Defendants aver that APHIS issued a

response to this request on July 13, 2018, consisting of 32 pages of responsive records.

PETA’s April 6, 2017 FOIA Request for AWA Enforcement Actions

       56.     Defendants admit that they received a FOIA request from PETA dated April

6, 2017. By way of further answer, Defendants respectfully refer the Court to the FOIA

request for a full and accurate statement of its contents. All other allegations contained in

this paragraph are denied.

       57.     Admit.


                                             7
     Case 1:18-cv-01886-CRC Document 15 Filed 03/28/19 Page 8 of 13



       58.     Deny. By way of further answer, Defendants aver that APHIS issued a

response to this request on July 13, 2018, consisting of 15 pages of responsive records.

PETA’s May 12, 2017, FOIA Request for AWA Enforcement Actions

       59.     Defendants admit that they received a FOIA request from PETA dated May

12, 2017. By way of further answer, Defendants respectfully refer the Court to the FOIA

request for a full and accurate statement of its contents. All other allegations contained in

this paragraph are denied.

       60.     Admit.

       61.     Deny. By way of further answer, Defendants aver that APHIS issued a

response to this request on July 13, 2018, consisting of 13 pages of responsive records.

PETA’s June 1, 2017, FOIA Request for AWA Enforcement Actions

       62.     Defendants admit that they received a FOIA request from PETA dated June

1, 2017. By way of further answer, Defendants respectfully refer the Court to the FOIA

request for a full and accurate statement of its contents. All other allegations contained in

this paragraph are denied.

       63.     Admit.

       64.     Deny. By way of further answer, Defendants aver that APHIS issued

responses to this request on July 13, 2018, and July 20, 2018, consisting of 259 pages of

responsive records and 2 videos.

PETA’s August 3, 2017, FOIA Request for AWA Enforcement Actions

       65.     Defendants admit that they received a FOIA request from PETA dated April

3, 2017. By way of further answer, Defendants respectfully refer the Court to the FOIA


                                             8
     Case 1:18-cv-01886-CRC Document 15 Filed 03/28/19 Page 9 of 13



request for a full and accurate statement of its contents. All other allegations contained in

this paragraph are denied.

       66.     Admit.

       67.     Deny. By way of further answer, Defendants aver that APHIS issued a

response to this request on July 13, 2018, consisting of 78 pages of responsive records.

PETA’s September 8, 2017, FOIA Request for AWA Enforcement Actions

       68.     Defendants admit that they received a FOIA request from PETA dated

September 8, 2017. By way of further answer, Defendants respectfully refer the Court to

the FOIA request for a full and accurate statement of its contents. All other allegations

contained in this paragraph are denied.

       69.     Admit.

       70.     Deny. By way of further answer, Defendants aver that APHIS issued

responses to this request on July 13, 2018, and July 20, 2018, consisting of 189 pages of

responsive records and 2 videos.

PETA’s October 13, 2017, FOIA Request for AWA Enforcement Actions

       71.     Defendants admit that they received a FOIA request from PETA dated

October 13, 2017. By way of further answer, Defendants respectfully refer the Court to

the FOIA request for a full and accurate statement of its contents. All other allegations

contained in this paragraph are denied.

       72.     Admit.

       73.     Deny. By way of further answer, Defendants aver that APHIS issued

responses to this request on July 13, 2018, August 17, 2018, and October 18, 2018,


                                             9
    Case 1:18-cv-01886-CRC Document 15 Filed 03/28/19 Page 10 of 13



consisting of 1,041 pages of responsive records, 7 videos, and a consolidation of all 63

videos identified in the response letter.

PETA’s First December 8, 2017, FOIA Request for AWA Enforcement Actions

       74.     Defendants admit that they received a FOIA request from PETA dated

December 8, 2017. By way of further answer, Defendants respectfully refer the Court to

the FOIA request for a full and accurate statement of its contents. All other allegations

contained in this paragraph are denied.

       75.     Admit.

       76.     Deny. By way of further answer, Defendants aver that APHIS issued a

response to this request on July 13, 2018, consisting of 43 pages of responsive records.

PETA’s Second December 8, 2017, FOIA Request for AWA Enforcement Actions

       77.     Defendants admit that they received a FOIA request from PETA dated

December 8, 2017. By way of further answer, Defendants respectfully refer the Court to

the FOIA request for a full and accurate statement of its contents. All other allegations

contained in this paragraph are denied.

       78.     Admit.

       79.     Deny. By way of further answer, Defendants aver that APHIS issued

responses to this request on July 13, 2018, July 20, 2018, and July 26, 2018, consisting of

134 pages of responsive records.

Ms. Winders’ January 9, 2017, FOIA Request for Records Regarding Defendants’ Delay
in Posting AWA Enforcement Records

       80.     Defendants admit that they received a FOIA request from Ms. Winders

dated January 9, 2017. By way of further answer, Defendants respectfully refer the Court

                                            10
    Case 1:18-cv-01886-CRC Document 15 Filed 03/28/19 Page 11 of 13



to the FOIA request for a full and accurate statement of its contents. All other allegations

contained in this paragraph are denied.

       81.     Admit.

       82.     Admit.

Ms. Winders’ May 31, 2017, FOIA Request for Records Pertaining to the Defendants’
Compliance with the 1996 E-FOIA Amendments

       83.     Defendants admit that they received a FOIA request from Ms. Winders

dated January 9, 2017. By way of further answer, Defendants respectfully refer the Court

to the FOIA request for a full and accurate statement of its contents. All other allegations

contained in this paragraph are denied.

       84.     Admit.

       85.     Deny. By way of further answer, Defendants aver that they issued a

response to this FOIA request on October 31, 2018, stating that it did not locate any

responsive records.

Ms. Winders’ July 2, 2017, FOIA Request for Records Related to the Defendants’
Compliance with the FOIA Improvement Act of 2016

       86.     Defendants admit that they received a FOIA request from Ms. Winders

dated July 2, 2017. By way of further answer, Defendants respectfully refer the Court to

the FOIA request for a full and accurate statement of its contents. All other allegations

contained in this paragraph are denied.

       87.     Admit.

       88.     Deny. By way of further answer, Defendants aver that they issued a

response to this request on October 31, 2017, consisting of 58 pages of responsive records

(and stating that an additional 70 pages of responsive records were withheld in full).
                                             11
    Case 1:18-cv-01886-CRC Document 15 Filed 03/28/19 Page 12 of 13



        89.     Admit.

        90.     Admit.

        91.     Deny.

COUNT I
Violation of FOIA: Failure to Comply with Statutory Deadlines

        92.     Defendants hereby incorporate their responses to paragraphs 1–91 as if set

forth fully herein.

        93.   – 96. These paragraphs contain conclusions of law, not allegations of fact,

to which no response is required. To the extent a response is deemed required, Defendants

deny.

Prayer for relief

        The remaining portions of Plaintiffs’ Complaint contain its request for relief, to

which no response is required. To the extent a response is deemed necessary, Defendants

deny that Plaintiffs are entitled to the relief requested, or to any relief whatsoever.

                                ADDITIONAL DEFENSES

        Defendants allege the following additional defenses to the Complaint. In asserting

these defenses, Defendants do not assume the burden to establish any fact or proposition

where that burden is properly imposed upon Plaintiffs.

        1.      Plaintiffs’ Complaint fails to state a claim upon which relief may be granted.

        2.      Plaintiffs are not entitled to compel the production of records protected from

disclosure by one or more of the exemptions to FOIA.

        3.      This Court lacks subject matter jurisdiction over any of Plaintiffs’ requests

for relief that exceed the relief authorized by FOIA.

                                              12
   Case 1:18-cv-01886-CRC Document 15 Filed 03/28/19 Page 13 of 13



March 28, 2019                     Respectfully submitted,

                                   JESSIE K. LIU
                                   D.C. Bar #472845
                                   United States Attorney

                                   DANIEL F. VAN HORN
                                   D.C. Bar #924092
                                   Chief, Civil Division

                            By:    /s/ Brian J. Field
                                   BRIAN J. FIELD
                                   D.C. Bar #985577
                                   Assistant United States Attorney
                                   555 4th Street, N.W.
                                   Washington, D.C. 20530
                                   Tel: (202) 252-2551
                                   E-mail: Brian.Field@usdoj.gov




                                  13
